Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Claim Status
	Claims 1, 3-9, 12-13, and 21-22 are pending.
	Claim 14 and 17-19 cancelled by Examiner’s amendment below.
	Claims 1, 3-9, 12-13, and 21-22 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Martin Moynihan on 05/10/2022.
Please amend the claims with respect to the claim set filed on 02/01/2022.
Cancel claims 14 and 17-19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are all drawn to methods that required the appreciation of claimed SEQ ID NOs ability to confer one or more of the claimed phenotypes to a plant. There is not teaching or suggestion in the art of the claimed SEQ ID NOs ability to confer said traits. Accordingly, claims 1, 3-9, 12-13, and 21-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663